Title: From George Washington to Brigadier General John Sullivan, 10 January 1776
From: Washington, George
To: Sullivan, John

 

Dr Sir,
Cambridge 10th Jan: 1776

In looking over the list of Officers in your Brigade, I find the whole compleated, except in one Instance, without paying the least regard to the order wch directed, that no Person should be Inserted that was not in the first arrangement, otherwise than by recommendation.
I also find, in the Regimental returns of our Strength, in your Brigade, several matters that need explanation—to wit—a number of Men on Command—and in Colo. Poors last return the whole number of his Regiment consists but of 277 Men whereas by the different weekly returns which he has given there appears to have been Inlisted 511 Men. In like manner, by the different Weekly returns our whole number of Recruits ought to amt to about 10,500 Men, whereas by the Regimental Returns of Saturday (which were only compleated last Night) they stand at 8212 and but 5582 of these returnd present, fit for duty—These things are so alarming & stand so much in need of explanation that I must desire you to take a ride to head Quarters & see if they can be accounted for—Major Scammell & Colo. Poor may be necessary also in the illucidation of some of these points.
If you were to come to Dinner, I should be glad of your Company & am Dr Sr Yr Most Obedt Servt

Go: Washington

